Title: Enclosure: Extract of A Letter from Kentucky, 25 January 1794
From: Brown, John
To: Washington, George


            
              Lexington Jany 25th 1794.
            
            I suppose the Voice of fame has apprized you of the attempts which are mediated by
              some of the Inhabitants of this Country against the Spanish Dominions in Louisiana.
              General Logan has, I am told, embarked in the enterprize as second in command, and
              will unless prevented by the Federal Arm, proceed down the
              River before the last of February, at the head of two thousand men. Clark it is said
              has resumed his sobriety, and attention, & yet promises to renew his fame. Colo. Montgomery of Cumberland at the head of two hundred men
              has stationed himself at the mouth of Cumberland River with a view of interupting any
              Boats which might carry information to the Spainards of their designs. When you hear that Logan is among the adventurers you will easily
              conceive that a number of very influential old Buffaloe Hunters are engaged in it. Colo. Hall, Majr Lanier of Bourbon & some others of that
              County have nearly compleated the enlistment of a Regiment, & procure men with
              more ease than when the late Campaign was the object. So
              popular is the undertaking here that I fear Government will want power, either to
              prevent it, or to punish the adventurers. Besides an Attorney
              is wanted in the federal Court, & the Excise is so very odious that No Lawyer who
              has a reputation to loose will accept that Office. Perhaps H. Marshall, or W.C. might
              but what would be the consequence? They are fully as odious to the People as the
              Excise, & wou’d probably be mobb’d if the attempted to discharge the functions of
              that Office. The Governor I am persuaded will use his best efforts to put a Stop to so unlicenced an undertaking,
              but I fear his endeavours will only tend to render him unpopular.
            
              Recd Feby 26th by J⟨o⟩: Brown
            
          